Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 6, 11, 16 are independent.    File date is 5-22-2021.  
This action is in response to application amendments filed on 11-18-2021.    

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alex et al. (US PGPUB No. 20120131639) in view of Thomas et al. (US PGPUB No. 20100191858).     	
 
Regarding Claims 1, 6, 11, 16, Alex discloses a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful and a network device configured to execute a plurality of virtual machines, the virtual machines configured to support network function virtualization (NFV), the plurality of virtual machines to support a method for migrating a subscriber session from a first authentication, authorization and 
a)  receiving an accounting start packet from an AAA client application; (Alex ¶ 018, ll 1-6: Diameter session begins by client issuing an Auth-Request message containing a unique session ID to a Diameter server; ¶ 011, ll 1-7: Diameter is an authentication, authorization, and accounting (AAA) protocol used in telecommunication networks and wireless networks, providing reliable and available AAA services for network environment; ¶ 030, ll 5-8: Diameter client initiates session by contacting server with an Auth-Request message including a unique session ID; (Diameter utilized for AAA operations))    
b)  forwarding the accounting start packet to the first AAA accounting peer; (Alex ¶ 030, ll 16-19: Diameters messages forwarded using Diameter protocol in conjunction with vendor specific extensions or forwarded using other protocols)    

e)  sending an accounting start packet from the AAA client application to the second AAA accounting peer, in response to a connection failure with the first AAA accounting peer. (Alex ¶ 032, ll 1-10: Diameter server fails and Diameter mirror server 204 is called upon to replace it in the active session with client; detect failure of server at client in normal course of communication; client accesses stored information about Diameter mirror servers; initiates a failover procedure by contacting Diameter mirror server 204; Diameter mirror server is up to date due to mirroring procedure, and responds appropriately by continuing active session)    

Alex does not explicitly discloses for d): re-marking or re-labeling an accounting update packet from client application, as an accounting start packet in response to a connection failure. 
However, Thomas discloses: 
d)  re-marking or re-labeling the accounting update packet from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer.  (Thomas ¶ 076, ll 1-16: upon failure, failed streaming session are switched to other streaming session(s); content router configured to store session information for each of a plurality of streaming sessions; initiate (i.e. start packet(s)) streaming sessions from each of the plurality of streaming servers that have been selected to handle corresponding ones of 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alex for d): re-marking or re-labeling an accounting update packet from client application, as an accounting start packet in response to a connection failure as taught by Thomas. One of ordinary skill in the art would have been motivated to employ the teachings of Thomas for the benefits achieved from a system that enables failover whereby the session is automatically re-initiated (analogous to startup) by the content router to a newly assigned streaming server leading to an error free failover procedure. (Thomas ¶ 074, ll 1-8)  

Regarding Claims 2, 7, 12, 17, Alex-Thomas discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, further comprising: sending the accounting stop packet from the AAA client application to the second AAA accounting peer in response to receiving the accounting stop packet. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces it; failover procedure accomplished by resending last request (i.e. last packet transmitted before failure resent) from client to Diameter server 206 with same session ID; Diameter server 204 (i.e. as a result of mirroring) will be up to date and will respond appropriately by continuing session)     

Regarding Claims 3, 8, 13, 18, Alex-Thomas discloses the method of claim 2 and the network device of claim 6 and the computing device of claim 12 and the control plane device of claim 17, wherein the accounting start packet is a copy of the accounting stop packet received from the AAA client application. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces it; failover procedure accomplished by resending last request (i.e. last packet transmitted before failure resent) from client to Diameter server 206 with same session ID; Diameter server 204 (i.e. as a result of mirroring) will be up to date and will respond appropriately by continuing session)    

Regarding Claims 4, 9, 14, 19, Alex-Thomas discloses the method of claim 1 and the network device of claim 8 and the computing device of claim 11 and the control plane device of claim 16, further comprising: determining whether the first AAA accounting peer is available in response to receiving the accounting update or accounting stop packet. (Alex ¶ 035, ll 1-14: set of client sessions to be provisioned with a set of servers based on availability (of a server) at the time of session; ¶ 041, ll 1-14: invokes Diameter mirror selection module; selects one of prior stored Diameter mirror servers; informs Diameter protocol module on client to continue session with the new selected Diameter server)    

Regarding Claims 5, 10, 15, 20, Alex-Thomas discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, wherein an AAA protocol utilized by the first AAA accounting peer, second AAA accounting     

Response to Arguments
6.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on pages 8-9 of Remarks:    ...   “re-marking or re-labeling the accounting update packet, from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer.”    ...   , the Office Action contends that the above said feature is taught in Thomas   ...   . 

    The Examiner respectfully disagrees. Thomas discloses a failover recovery capability wherein the server selected for recovery is initiated (via start information), and a new session is initiated to start the recovery communication.  A streaming session is utilized to transfer accounting update information (via a set of packets comprising the information).  The current streaming session ends with a connection failure.  A new streaming session is initiated (via start information) and the remaining accounting update information is transferred utilizing the new streaming session. The information from the previous streaming session is “relabeled” for the new streaming session.  (Thomas ¶ 076, ll 1-16: upon failure, failed streaming session 

B.  Applicant argues on page 9 of Remarks:    ...   the AAA protocol stack receives an accounting update packet from the AAA client application and re-marks or re-labels the accounting update packet as the accounting start packet that is transmitted to the second AAA accounting peer when the first AAA accounting peer connection is failed, which is not disclosed in Thomas.

    The Examiner respectfully disagrees.  Thomas discloses a failover recovery capability wherein the server selected for recovery is initiated (via start information), and a new session is initiated to start the recovery communication.  The information from the previous streaming session is “relabeled” for the new streaming session as stated above.

C.  Applicant argues on page 10 of Remarks:    ...   the second AAA accounting peer is the stateful, the second AAA accounting peer only receives the packet as the start packet so that the AAA protocol stack needs to re- mark or re-label the accounting update packet as the accounting start packet and transmits the re-marked or re-labeled accounting start packet to the second AAA accounting peer upon connection failure of the first AAA accounting peer, which is not disclosed in Thomas.

    The Examiner respectfully disagrees. Thomas discloses a failover recovery capability wherein the server selected for recovery is initiated (via start information), and a new session is initiated to start the recovery communication.  The information from the previous streaming session is “relabeled” for the new streaming session as stated above.  

D.  Applicant argues on page 10 of Remarks:   ...   there is no description in Thomas that describes the remarking or re-labeling, using the AAA protocol stack, of the accounting update packet as the accounting start packet that is transmitted from the AAA client application to the second AAA accounting peer in response to the connection failure with the first AAA accounting peer,   ...   . 

    The Examiner respectfully disagrees.  Thomas discloses a failover recovery capability wherein the server selected for recovery is initiated (via start information), and a new session is initiated to start the recovery communication.  The information from the previous streaming session is “relabeled” for the new streaming session as stated above. 

E.  Applicant argues on page 10 of Remarks:    ...   Applicant submits that Thomas fails to disclose or suggest “re-marking or re-labeling the accounting update packet, from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer,”   ...   . 

    The Examiner respectfully disagrees.  Thomas discloses a failover recovery capability wherein the server selected for recovery is initiated (via start information), and a new session is initiated to start the recovery communication.  The information from the previous streaming session is “relabeled” for the new streaming session as stated above. 

F.  Applicant argues on page 10 of Remarks:    ...   although having different scope, Claims 6, 11 and 16 include similar recitations as discussed above regarding Claim 1 and are rejected using the same basis as Claim 1.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 6, 11 and 16, which have similar limitations as independent claim 1.    

G.  Applicant argues on page 11 of Remarks:    ...   each of these claims depends upon base independent Claims 1, 6, 11 and 16, which are believed to be in condition for allowance,

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


               

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                  1-16-2022Primary Examiner, Art Unit 2443